540 F.3d 1011 (2008)
Joseph CARVER, Plaintiff-Appellant,
v.
Joseph LEHMAN; Kimberly Acker; Victoria Roberts; Six to be Named Defendants, Defendants-Appellees.
No. 06-35176.
United States Court of Appeals, Ninth Circuit.
August 26, 2008.
Joseph Carver, SCC-Special Commitment Center, Steilacoom, WA, Heather Mewes, Tyler A. Baker, Esq., Fenwick & West, LLP, San Francisco, CA, for Plaintiff-Appellant.
Gregory J. Rosen, Esq., Sara J. Olson, Esq., AGWA-Office of the Washington Attorney General (Olympia) Criminal Justice Division, Olympia, WA, for Defendants-Appellees.
Before: STEPHEN REINHARDT, RICHARD C. TALLMAN, and MILAN D. SMITH, JR., Circuit Judges.

ORDER
The opinion filed on June 9, 2008 and appearing at 528 F.3d 659 is withdrawn. It may not be cited as precedent by or to this court or any district court of the Ninth Circuit.
Plaintiff-Appellant's Petition for Rehearing and Defendants-Appellants' Petition for Rehearing En Banc are DENIED as moot.